MEMORANDUM **
In these consolidated appeals, Hermilo Gutierrez-Farias appeals the 37-month sentence imposed following his guilty-plea conviction for reentry after deportation, in violation of 8 U.S.C. § 1326, and the four-month consecutive sentence imposed upon revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Gutierrez-Farias contends that the district court erred by failing to consider adequately his request for a downward variance under 18 U.S.C. § 3553(a)(6). We review for plain error, see United States v. Rangel, 697 F.3d 795, 805 (9th Cir.2012), and find none. The record reflects that the district court considered the need to avoid unwarranted sentencing disparities and sufficiently explained the sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.